Citation Nr: 0019040	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-07 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, including hypertension.

2.  Entitlement to service connection for vascular 
insufficiency of the lower legs (claimed as a bilateral foot 
condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 1998 and July 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

The Board notes that, following a January 2000 rating 
decision to grant service connection for bilateral hearing 
loss and the assignment of a 10 percent disability rating, in 
February 2000 the veteran filed a notice of disagreement 
(NOD) with the initial rating assigned.  A statement of the 
case was issue in April 2000.  It does not appear from the 
record, however, that the veteran has subsequently filed a 
substantive appeal regarding the initial assignment of rating 
for service-connected bilateral hearing loss.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely NOD to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, this issue is not currently before the Board on 
appeal.


FINDINGS OF FACT

1.  There is no competent medical evidence of record which 
shows the veteran currently has a cardiovascular disability 
(other than vascular insufficiency of the lower legs), 
including hypertension.

2.  There is no competent medical evidence of record to 
demonstrate a nexus or relationship between any vascular 
insufficiency of the lower legs and the veteran's period of 
military service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a cardiovascular 
disorder, including hypertension, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for vascular 
insufficiency of the lower legs is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated in the line of duty while in service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may also be established if a disability, 
such as cardiovascular-renal disease, hypertension, 
arteriosclerosis, or organic heart disease, is manifested 
within one year of the veteran's separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (1999).  Further, if a condition noted during 
service is not shown to be chronic, then continuity of 
symptomatology after service generally is required for 
service connection.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-497 (1997).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence, not just 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In the absence of evidence of a well-grounded claim 
there is no duty to assist the claimant in developing the 
facts pertinent to the claim and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997); Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, there must be: a medical diagnosis of a current 
disability; evidence of in-service incurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps, 
126 F.3d at 1468.   For disorders subject to presumptive 
service connection, such as hypertension or organic heart 
disease, the nexus requirement may be satisfied by evidence 
of manifestations of the disease to the required extent 
within the prescribed time period.  See Traut v. Brown, 6 
Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36. 43 (1993).  

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity and continuity of 
symptomatology provision of 38 C.F.R. § 3.303(b), which is 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service or during an 
applicable presumptive period and that the same condition 
currently exists.  This evidence must be from a medical 
professional unless it relates to a condition which lay 
observation is competent to establish the existence of the 
disorder.  If a condition is deemed not to have been chronic, 
service connection may still be granted if the disorder is 
noted during service or a presumptive period, continuity of 
symptomatology is shown thereafter, and competent evidence 
(medical or lay) links the veteran's present condition to 
those symptoms.  See Savage, 10 Vet. App. at 495-498.

Cardiovascular Disorder, Including Hypertension

The veteran's service medical records reflect that the 
veteran was treated for Catarrhal fever in August 1944.  The 
veteran's entrance and separation examinations showed blood 
pressure readings of 126/60 and 116/70, respectively.  The 
service separation examination found the veteran's 
cardiovascular system to be normal, including specific 
findings of normal heart, arteries, and veins.  There is no 
evidence of a heart disability, including hypertension, which 
manifested to a compensable degree within one year of 
separation.  

A February 1999 report from a private medical clinic notes 
that the veteran's heart rate and rhythm was regular.  There 
was no evidence of cardiomegaly.  In April 1999, the veteran 
was seen for vascular insufficiency of the legs.  There was 
no diagnosis of a heart disorder or hypertension.  

The United States Court of Appeals for Veterans Claims has 
held that "[i]n order for the veteran to be awarded a rating 
for service-connected [disability], there must be evidence 
both of a service-connected disease or injury and a present 
disability which is attributable to such disease or injury."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 
1991).  In the absence of proof of a present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).
Therefore, because there is no competent medical evidence of 
record to demonstrate a current cardiovascular disorder 
(other than vascular insufficiency of the lower legs, which 
is addressed below), including hypertension, the veteran's 
appeal of entitlement to service connection for this claimed 
disability must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a). 

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19. 21 (1993).  Although lay testimony may 
be used to show service connection by continuity of 
symptomatology, as well as to show a nexus between the 
continuity of symptomatology and the present condition when 
"such a relationship is one as to which a lay person's 
observation is competent," Savage at 495-98, a lay person is 
not generally competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed condition.  Id.  The veteran's contentions 
regarding his alleged disorder and in-service treatment for 
fever have been considered.  However, as a lay person, the 
veteran is not competent to offer the required medical 
diagnosis or nexus opinion of current cardiovascular 
disability and service.  The veteran's lay assertions in this 
regard will not suffice to make his service connection claim 
for cardiovascular disorder (other than vascular 
insufficiency of the lower legs, which is addressed below), 
including hypertension, well grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

Vascular Insufficiency of the Lower Legs

The available medical evidence does not show that vascular 
insufficiency of the lower extremities was manifested during 
service or within one year of the veteran's separation from 
service.  The earliest indication of vascular insufficiency 
appears to be contained in an April 1999 record from a 
private medical clinic which indicates that the veteran 
complained of some numbness distal two-thirds of the left 
foot and was seen for a left swollen foot of ten days' 
duration.  At that time, the veteran reported that he had 
returned recently from a trip.  Both legs showed evidence of 
vascular insufficiency.  The report noted that dorsalis pedis 
and posterior tibial pulses on the right were strong, while 
on the left they were weak but palpable.  Toes on both feet 
were very cool to cold to the touch and slightly dusky, with 
the left worse.  The veteran also had dark areas on the tips 
of his left toes.  The toes blanched right within one to two 
seconds, on the left within three seconds.   There was 1+ 
pitting edema in his lower left leg with 2+ edema in his 
foot.  The assessment was vascular insufficiency bilateral 
lower legs.  No other medical evidence of record appears to 
suggest any etiology for the vascular insufficiency.  

Based on this record, the Board must conclude that the 
veteran's claim for service connection for vascular 
insufficiency is not well grounded.  Simply put, there is no 
medical evidence that this current disability is in any way 
related to the veteran's military service over 50 years 
earlier.  Such evidence is necessary to render the claim well 
grounded.  For this reason, the Board must find that the 
veteran's claim of entitlement to service connection for 
vascular insufficiency of the lower extremities is not well 
grounded, and, therefore, must be denied.  38 U.S.C.A. 
§ 5107(a). 

 Lastly, in August 1999, the veteran requested an independent 
medical opinion and disagreed with VA's failure to provide a 
medical examination.  As the veteran's claim has not been 
found to be well grounded, there is no duty to assist.  See 
Epps at 1467-68.


ORDER

Evidence of a well-grounded claim not having been submitted, 
the appeal of a claim for service connection for 
cardiovascular disorder, including hypertension, is denied.

Evidence of a well-grounded claim not having been submitted, 
the appeal of a claim for service connection for vascular 
insufficiency of the lower legs is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

